Both plaintiffs and defendants have filed petitions for rehearing, and both petitions are hereby denied. That on behalf of defendants *Page 408 
expresses concern lest some of the things said in the opinion may be taken as passing final judgment upon the effect of the evidence. Nothing of that kind was intended, and in the event of a new trial the fact issues should not be embarrassed or in any way influenced by anything said here. A verdict was directed for defendants upon the theory that muskrats could not lawfully be shot and speared by the Menominee Indians on their reservation in Wisconsin. In that, for the reasons we have stated, we think there was error. In consequence, a reversal followed, and the case must go back for a new trial.